Citation Nr: 0735504	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service connected residuals of a 
gunshot wound to the left foot. 
 
2.  Entitlement to an earlier effective date for the award of 
service connection for residuals of a gunshot wound to the 
left foot.


ATTORNEY FOR THE BOARD

J. White, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971 and April 1971 to March 1972. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board observes that the veteran withdrew his request for 
a Board hearing in a letter dated February 2007.  

For reasons to be discussed in the analysis, the Board has 
re-characterized the veteran's disability as shown above in 
the statement of the issue.

The issue of entitlement to an earlier effective date for the 
award of service connection for residuals of a gunshot wound 
to the left foot is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected left foot disability 
manifests in pain with his toes overriding each other, 
macerated calluses, and scarring and a crease on the bottom 
of his left foot. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, 
for the residuals of a left foot gunshot wound have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5284 (2007). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, to include the need to submit 
evidence of current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of any further evidence he has 
in his possession that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
Moreover, given the favorable decision below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2007); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2007); where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(2007); and, evaluating functional impairment on the basis 
of lack of usefulness, and the effects of the disabilities 
upon the person's ordinary activity, 38 C.F.R. § 4.10 (2007).  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
The veteran's current 10 percent rating has been assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Diagnostic Code 5280 provides that severe unilateral hallux 
valgus warrants a 10 percent evaluation if the extent of 
disability is equivalent to amputation of the great toe.  A 
10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head. 
 
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals. Severe residuals 
of foot injuries warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a. 
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his many contentions, service 
medical records, and post service medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A medical treatment note dated in May 2004 from Federal 
Medical Center (FMC) Devens, states that the veteran was 
requesting treatment of the calluses on his left foot, which 
are residuals of his left foot gunshot wound.  The note 
states that the veteran has had problems with his left foot 
since 1968.  The veteran's 2nd toe is elevated and overrides 
the great toe and 3rd toe, with macerated calluses between 
the great toe and 2nd toe.  The veteran's 5th toe overrides 
his 4th toe with a callus between those toes.  Additionally 
the veteran has scars on the top and bottom of the foot and 
there is a crease on the bottom of his foot.  

In an examination report dated the same day, the examiner 
describes a hallux valgus deformity with an elevated 2nd toe 
that overrides the 3rd and big toes.  It was noted the 
veteran complained of pain across the toes and metatarsal 
heads.  The veteran's 5th toe is reported to override his 4th 
toe.  There were macerated calluses between the veteran's big 
and 2nd toes and 4th and 5th toes.  A crease on the bottom of 
the foot was an exit wound of a bullet.  His shoes were tight 
across the toe box and the examiner directed that his left 
shoe be stretched. 

The 10 percent evaluation currently in effect for the 
veteran's service-connected left hallux valgus contemplates 
the presence of postoperative residuals of that disability, 
with resection of the metatarsal head.  For all intents and 
purposes, a 10 percent evaluation represents the maximum 
schedular evaluation available for service-connected hallux 
valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007). 

However, the Board finds the veteran is more adequately 
evaluated under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  
The veteran's disability results from a gunshot wound to his 
left foot, and the residuals of his injury affect more than 
just the great toe.  Therefore, the more general Diagnostic 
Code 5284 is appropriate in this circumstance and allows for 
a higher rating of the veteran's disability.  The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). 

Here, the evidence shows the residuals of his left foot 
gunshot wound manifest in pain, his toes overriding each 
other, macerated calluses, and scarring and a crease on the 
bottom of his left foot.  Such findings more nearly 
approximate a finding of moderately severe disability.  Thus, 
the Board finds that the veteran's left foot disorder more 
nearly approximates a 20 percent evaluation under Diagnostic 
Code 5284.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  The evidence 
does not support a finding of severe foot disability, as the 
treatment records note few complaints regarding his feet.  
Objective findings of severe disability are not shown.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.


ORDER

Entitlement to a 20 percent rating for the veteran's service 
connected residuals of a left foot gunshot wound is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.


REMAND

A review of the record also show that in response to the 
November 2004 rating decision, the veteran's filings reflect 
his desire for his benefits to go back to the date of his 
injury.  Such statements, when read in the light most 
favorable to the veteran, indicate disagreement with the 
effective date assigned to the award of service connection 
for the residuals of a gunshot wound to the left foot.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO 
has issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue is remanded for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.

		
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


